                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                               CRIMINAL NO. 18-10041-RWZ


                                      ERIC VALENTIN

                                              v.

                              UNITED STATES OF AMERICA


                                 MEMORANDUM & ORDER

                                     November 26, 2019



     On April 4, 2018, Eric Valentin (“petitioner”) pled guilty to one count of conspiracy to

deal in firearms without a license (“Count I”), 18 U.S.C. § 371, and one count of dealing

in firearms without a license (“Count II”), 18 U.S.C. § 922(a)(1)(A). He was sentenced

on June 21, 2018, to 36 months’ imprisonment to be followed by 36 months of

supervised release. Petitioner moves pro se to vacate his conviction on ineffective

assistance of counsel grounds.

I.      Discussion

     A. Johnson v. United States and Sessions v. Dimaya

     Petitioner first asserts that his counsel failed to raise arguments under Johnson v.

United States, 135 S. Ct. 2551 (2015), and Sessions v. Dimaya, 138 S. Ct. 1204 (2018).

However, those decisions dealt with the residual clauses of the Armed Career Criminal

Act and the Immigration and Nationality Act, respectively. Neither statute was involved

in petitioner’s prosecution or is relevant to his case.
   B. Discovery Regarding Cooperating Witnesses

   Next, petitioner argues that his attorney failed to hold the government to its

automatic discovery obligations and that the government belatedly disclosed information

regarding assistance provided to two cooperating witnesses—“CW-1” and “CW-2.”

However, two weeks before petitioner was even indicted, the government filed a

Complaint and a Complaint Affidavit, which explicitly disclosed the immigration and

financial benefits provided to CW-1 and CW-2. See Docket # 2-1 at 3, n.2 (“CW-1 is in

the United States illegally … CW-1 is cooperating with law enforcement in the hopes of

obtaining assistance on immigration issues and his/her pending cases.”); id. at 4, n.3

(“CW-2 is an individual who is cooperating with the ATF for money.”).

   The government concedes that after petitioner’s guilty plea it sent petitioner’s

counsel a discovery letter, in which it provided some supplemental information. But the

most salient facts—that both cooperators expected or had already received certain

specific benefits— had been disclosed to petitioner prior to the letter. And aside from

petitioner’s own conclusory assertion, there is no indication that the additional

information would have affected his decision to plead guilty. In fact, faced with

overwhelming evidence including audio and video recordings of the charged crimes,

defendant agreed to plead guilty even before any automatic discovery was due. See

Docket # 25; see also United States v. Sepulveda, 15 F.3d 1161, 1179 (1st Cir. 1993)

(“delayed disclosure claims cannot succeed unless the aggrieved defendant

demonstrates prejudice arising from the delay.”); United States v. Kifwa, 868 F.3d 55,

60 (1st Cir. 2017).




                                             2
   C. Maximum and Minimum Penalties

   Petitioner next claims that he was misadvised of the maximum and mandatory

minimum penalties. Yet the record reflects that defendant was informed of the

maximum terms of imprisonment and supervised release, as well as the potential fines,

under Counts I and II in open court on several occasions, including during the Rule 11

hearing on April 4, 2018. Docket # 37; see also Docket ## 11, 23. There were no

mandatory minima to be disclosed because none applied in this case.

   D. Sentencing Guidelines Calculation

   Lastly, petitioner faults his counsel for failing to seek a mitigating role adjustment

under the sentencing guidelines. See U.S.S.G. §3B1.2. But the court determined at

sentencing that a two-point upward adjustment for petitioner’s central role was

warranted. Id. §3B1.1(c). Any argument for a downward adjustment for his minor or

minimal participation would have been flatly rejected.1

   The record plainly belies any suggestion of counsel’s deficiency at sentencing.

Petitioner’s counsel raised several reasonable objections to the presentence report,

filed a comprehensive sentencing memorandum, and zealously advocated on

petitioner’s behalf. As a result, petitioner received a 36-month sentence: a significant

downward variance from his guidelines range of 70-87 months.




       1
                Furthermore, even if the maximum possible mitigating role reduction of 4 points were
applied, U.S.S.G. §3B1.2(a), petitioner’s resulting guidelines range would have been 46-57 months—the
lower end of which is higher than the sentence imposed.

                                                  3
II.      Conclusion

      The petition (Docket # 103) is DENIED. Because petitioner has not “made a

substantial showing of the denial of a constitutional right.” I also decline to grant a

certificate of appealability. 28 U.S.C. § 2253(c)(2).




___11/26/2019_____                                  /s/ Rya W. Zobel
     DATE                                            RYA W. ZOBEL
                                             UNITED STATES DISTRICT JUDGE




                                              4
